IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40110
                         Summary Calendar



                       LEE ANTHONY JOHNSON,

                                              Plaintiff-Appellant,

                              versus

                ALTON CASKEY, Asst. Warden, ET AL.,

                                                        Defendants.

           A. JEFFCOAT, UDC Capt.; JAMES LARUE, Sgt.;
          MARK SIMMONS, Officer; DAVID GROVES, Officer,

                                              Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:93-CV-789
                         - - - - - - - - - -
                           October 9, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Lee Anthony Johnson (#290961), a Texas state prison inmate,

has appealed the dismissal of his civil rights action.           The

dismissal of his claims against appellees Alford, Caskey, and

Kirkpatrick is AFFIRMED because Johnson has not adverted to them in



     1
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
his brief.     See Grant v. Cuellar, 59 F.3d 523, 524-25 (5th Cir.

1995).

     The dismissal of Johnson’s claims against appellees Jeffcoat,

Hutchinson,    and   Rowe   concerning   the   deprivation   of   good-time

credits is AFFIRMED, on authority of Heck v. Humphrey, 114 S. Ct.
2364 (1994).

     The dismissal of Johnson’s claims against appellees LaRue,

Simmons, and Groves is AFFIRMED because Johnson has made only

conclusional allegations that their search of his property was

motivated by retaliation.       See Woods v. Smith, 60 F.3d 1161, 1166

(5th Cir. 1995), cert. denied, 116 S. Ct. 800 (1996).               Johnson

failed to preserve this as an appellate issue because he did not

adequately raise it in his objections to the magistrate judge’s

report.   See Nettles v. Wainwright, 677 F.2d 404, 409-10 (5th Cir.

Unit B 1982)(en banc).

     IT   IS   FURTHER      ORDERED   that   Johnson’s   motion   for   the

preparation of the hearing transcript is DENIED.

     JUDGMENT AFFIRMED.